EXAMINER'S AMENDMENT
The Examiner notes that the amendment below is being performed over the Amendments after Notice of Allowance dated 01/05/2022 in order to make a grammatical correction that had already been captured in the Notice of Allowance dated 11/16/2021 but, inadvertently, had not been captured in the Amendments after Notice of Allowance dated 01/05/2022.  Thus, upon entry of the Amendments after Notice of Allowance dated 01/05/2022, a grammatical correction would be needed and, therefore, the Examiner’s Amendment herein is made to cure such deficiency accordingly.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

18. (CURRENTLY AMENDED) The control device according to claim 17, wherein controlling at least part of the functions of the electronic work card to enter the non-working state comprises: turning off a function of a communication circuit when the electronic work

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.